DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
To date, no information disclosure statement has been made of record by Applicant.  Applicant is invited to submit any and all known pertinent prior art, if any is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc.
Drawings
The drawings received March 26, 2021 are acceptable for examination purposes.
Specification
The specification received March 26, 2021 has been reviewed for examination purposes.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
a.  Claim 1 recites “channelis” at lines 3-4 which should be “channel is”.  Claim 1 also recites “filmcovering” at line 8 which should be “film covering”.  Claims 2-10 are dependent upon claim 1 and objected to for the same reasons.  
b.  Claim 2 recites “channelsare” at line 3 which should be “channels are”.  Claims 3-9 are dependent upon claim 2 and objected to for the same reasons.  
c.  Claim 3 recites “channelsare” at line 4 which should be “channels are”.  Claims 4-9 are dependent upon claim 3 and objected to for the same reasons.  
d.  Claim 4 recites “channelbetween” at line 3 which should be “channel between”.  Claims 5-9 are dependent upon claim 4 and objected to for the same reasons.  
e.  Claim 10 recites “an cavity with opening” which is grammatically improper.  The phrase may better be written as “a cavity with an opening”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external environment" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The term should be “an external environment”.  Claims 2-10 are dependent upon claim 1 and does not remedy this issue.  Therefore, claims 2-10 are rejected for the same reason.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the pressure balancing device of at least claim 1 including the mounting seat, breathable film covering the fluid channel of the mounting seat and a drying component disposed on the support portion and located between the support portion and the breathable film, wherein the drying component is configured to absorb moisture entering the fluid channel.
DE 102012202103A1 teaches of a pressure balancing device including a mounting seat, breathable film covering the fluid channel of the mounting seat and a desiccant 21 (drying component).  The arrangement is materially distinct from the arrangement of the claimed pressure balancing device. For example, the drying component 21 of this reference is disposed at one end of the pressure balancing device and not disposed on a support portion nor located between the support portion and the breathable film as required in claim 1.  
U.S. Patent Application No. 2017/0018748 teaches of a pressure balancing device including a mounting seat, breathable film covering the fluid channel of the mounting seat and a moisture absorber 68 (drying component).  The arrangement is materially distinct from the arrangement of the claimed pressure balancing device. For example, the drying component 68 of this reference is disposed at one end of the pressure balancing device and not disposed on a support portion nor located between the support portion and the breathable film as required in claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2014/0287282 discloses a pressure balancing device wherein a drying component 7 is disposed at one end of the device. U.S. Patent Application No. 2016/0372726 discloses a pressure balancing device with a drying component 82 (282) retained in the mounting seat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG CANTELMO/Primary Examiner, Art Unit 1725